        Case 8:18-cv-03821-TDC Document 282 Filed 09/18/20 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND
                                 (GREENBELT DIVISION)


HISPANIC NATIONAL LAW
ENFORCEMENT ASSOCIATION
NCR, et al.,

              Plaintiffs,

v.                                                  Case No. 8:18-cv-03821-TDC

PRINCE GEORGE’S COUNTY, et al.,

              Defendants.




     MOTION OF THE PRINCE GEORGE’S COUNTY OFFICE OF THE
         PUBLIC DEFENDER TO INTERVENE AND UNSEAL


       Proposed Intervenor Prince George’s County Office of the Public Defender

moves for leave to intervene in this action under Federal Rule of Civil Procedure 24(b).

Specifically, the Office of the Public Defender seeks to intervene for the limited purpose

of moving to unseal all briefs and exhibits filed in connection with Defendants’ motion

in limine (ECF No. 134). The accompanying memorandum of points and authorities

sets forth the grounds for both the Office’s motion to intervene and its motion to unseal.

A copy of a proposed order is also attached.




                                               1
       Case 8:18-cv-03821-TDC Document 282 Filed 09/18/20 Page 2 of 4



      Plaintiffs have consented to this motion; Defendants have indicated that they

oppose the motion.

                                               Respectfully submitted,

Dated: September 18, 2020                        /s/ Nicolas Y. Riley
                                               NICOLAS Y. RILEY *
                                               (Bar No. 810809)
                                               JONATHAN L. BACKER
                                               (Bar No. 20000)
                                                  Institute for Constitutional Advocacy &
                                                     Protection
                                                  Georgetown University Law Center
                                                  600 New Jersey Avenue N.W.
                                                  Washington, DC 20001
                                                  (202) 662-4048
                                                  nr537@georgetown.edu
                                                  jb2845@georgetown.edu
                                               * Admitted pro hac vice.
                                               Counsel for Prince George’s County Office of the
                                                 Public Defender




                                           2
        Case 8:18-cv-03821-TDC Document 282 Filed 09/18/20 Page 3 of 4



                           CERTIFICATE OF SERVICE

      I hereby certify that on September 18, 2020, I electronically filed the foregoing

motion with the Clerk of the U.S. District Court for the District of Maryland by using the

CM/ECF system. Participants in the case are registered CM/ECF users, and service will

be accomplished by the CM/ECF system.

                                                 /s/ Nicolas Y. Riley
                                                NICOLAS Y. RILEY
                                                Counsel for Proposed Intervenor Prince George’s
                                                  County Office of the Public Defender
Case 8:18-cv-03821-TDC Document 282 Filed 09/18/20 Page 4 of 4
